Citation Nr: 9912766	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-31 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
dyshidrotic eczema of the hands and feet, currently evaluated 
as 10 percent disabling.

2.  Entitlement to a compensable disability rating for a 
hemorrhoid disorder from March 19, 1985 through January 26, 
1989 and from March 1, 1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.

This case initially came to the Board of Veterans' Appeal 
(Board) on appeal from an October 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO), which denied service connection for a 
fungal disease and found that new and material evidence had 
not been presented to reopen the veteran's claim for service 
connection for hemorrhoids.  In July 1996, the RO granted 
service connection for dyshidrotic eczema (claimed as fungal 
skin disease) at the noncompensable disability level, and in 
April 1997, granted a 10 percent disability rating.

The Board remanded this case additional development in 
February 1998.  In June 1998, the veteran was granted service 
connection for postoperative internal hemorrhoids.  A 
noncompensable evaluation was assigned from March 19, 1985, 
an evaluation of 100 percent pursuant to 38 C.F.R. § 4.30 
from January 27, 1989, and a noncompensable evaluation from 
March 1, 1989. 

In reviewing the veteran's July 1998 statements and September 
1998 VA Form 9, the Board observes that the veteran has 
raised claims of entitlement to service connection myofascial 
pain syndrome and occipital tension headaches secondary to 
his service-connected cervical spine disorder.  In addition, 
he has also raised a claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  As these additional issues has not been 
adjudicated and developed, and as they are not intertwined 
with the issues on appeal, each is referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran's dyshidrotic eczema of the hands and feet, 
as shown by recent VA examination, is currently manifested by 
diffuse scaling and cracking of the thumb, first, second and 
third fingers of both hands, extending dorsally over the back 
of the fingers with evidence of excoriation, as well as some 
erythema of the feet with cracking and some diffuse 
thickening of the skin around the toes, mild scaling of the 
soles of the feet and thickness with erythema and cracking of 
the heels.

2.  Prior to January 26, 1989, there were large, external 
hemorrhoids that were recurrent and symptomatic.

3.  From March 1, 1989, the postoperative hemorrhoid 
disability is manifested principally by internal hemorrhoids. 


CONCLUSIONS OF LAW

1.  The criteria for disability rating in excess of 10 
percent for dyshidrotic eczema of the hands and feet are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, Diagnostic Code 7806 (1998).

2.  From March 19, 1985, the criteria for assignment of a 10 
percent disability rating for hemorrhoids are met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Diagnostic Code 7336 (1998).

3.  From March 1, 1989, the criteria for an increased 
(compensable) rating for postoperative hemorrhoids are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic Code 7336 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

As a preliminary matter, the Board observes that the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (hereinafter the Court) has 
recently held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court noted that a claim for 
increased rating is a new claim, which is based upon facts 
different from those relied upon in a prior final denial of 
the veteran's claim.  Original claims are, as matter of law, 
those placed into appellate status by virtue of a NOD 
expressing disagreement with the initial rating awards and 
never ultimately resolved until the Board decision on appeal.  
See Fenderson at 125 (citations omitted).  At the time of an 
initial rating, "separate ratings can be assigned for 
separate periods of time based on the facts found," a 
practice known as "staged" ratings."  See Fenderson at 126 
(citing 38 C.F.R. §§ 3.400, 3.500 (1998)).  Both of the 
issues before the Board involve initial ratings.

I. Eczema of the Hands and Feet

The veteran's claim of entitlement to a disability evaluation 
in excess of 10 percent for dyshidrotic eczema of the hands 
and feet is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Generally, a claim for an increased evaluation 
is considered to be well grounded.  A claim that a condition 
has become more severe is well grounded where the condition 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, a 10 percent disability 
evaluation will be assigned for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation is warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or where there is exceptionally 
repugnant disfigurement.  38 C.F.R. Part 4, Code 7806 (1998).

On VA dermatology examination in July 1996, the veteran 
reported a history of recurrent rash involving the hands, 
primarily, but occasionally the neck, arm and groin.  He also 
related similar problems on his feet.  Examination showed 
mild scaling of the right lateral index finger, patchy 
scaling of the soles of the feet and onychodystrophy of the 
toenails.  On January 1997 VA dermatological examination, the 
veteran had diffuse scaling and cracking of the thumb, first, 
second and third fingers of both hands.  The dermatitis also 
extended dorsally, over the back of the fingers, and there 
was evidence of excoriation.  However, the proximal hands and 
arms were clear at the time of examination.  The veteran's 
feet were noted to have some erythema with cracking and some 
diffuse thickening of the skin around his toes.  The soles of 
his feet were mildly scaly.  His heels were also described as 
thicker, with some erythema and cracking.  Potassium 
hydroxide (KOH) examination of both of these area was 
negative for fungal elements.  The diagnosis was chronic hand 
and foot eczema.

After review of the evidence of record, the Board finds that 
a disability evaluation in excess of 10 percent for 
dyshidrotic eczema of the hands and feet is not warranted.  
In order to justify a 30 percent rating, the evidence would 
have to show current exudation or itching constant, extensive 
lesions, or marked disfigurement.  Such symptomatology has 
not been presented in this case.  Although the January 1997 
examination showed scaling, cracking and excoriation 
involving the fingers and the distal portion of the hands as 
well as milder involvement of the feet, this involvement 
cannot be characterized as extensive, even conceding the 
history of occasional involvement of the neck, arms and 
groin.  Further, in view of the fact that involvement of the 
exposed surfaces of the distal hands was limited to scaling 
and cracking, while the proximal hands and arms were clear, 
it cannot be said that the skin involvement caused marked 
disfigurement.  In short, the Board is satisfied that the 
veteran's service-connected disability has not been shown by 
competent medical evidence to be manifested by such exudation 
or itching constant, extensive lesions, or marked 
disfigurement as to warrant an increased disability 
evaluation.  Therefore, the Board finds that the veteran's 
claim of entitlement to increased disability rating for 
dyshidrotic eczema of the hands and feet is denied.

II. Hemorrhoids

In June 1998, the RO granted service connection for 
postoperative internal hemorrhoids; thereby allowing the 
veteran's 'original' March 1985 claim for service connection.  
The RO then assigned an evaluation of 0 percent from March 
19, 1985, a temporary total convalescent rating from January 
27, 1989 (see 38 C.F.R. § 4.30), and an evaluation of 0 
percent from March 1, 1989.  

Under the applicable criteria, a noncompensable evaluation 
for hemorrhoids is warranted for mild or moderate internal or 
external hemorrhoids.  A 10 percent evaluation requires that 
the hemorrhoids be large or thrombotic, irreducible, with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation requires hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  38 
C.F.R. Part 4, Diagnostic Code 7336 (1998).

The veteran's service medical records refer to possible 
external hemorrhoids.  VA and private treatment records, to 
include examination reports, developed between 1981 and 1984, 
show treatment on occasion for the veteran's service-
connected pilonidal cyst.  Small hemorrhoids were noted in 
February 1985.  The veteran filed his original claim for 
service connection for hemorrhoids on March 19, 1985.

The veteran was afforded VA examination in September 1985, at 
which time it was noted that he had recently undergone 
operation for his pilonidal cyst in February 1985.  
Examination of the hemorrhoidal area was noted to be quite 
painful for the veteran.  The examiner noted that there was a 
significant amount of formed stool in the rectum.  Therefore, 
the veteran was asked to return for a more definite 
evaluation of his hemorrhoids, as it was felt that pursuit of 
a somewhat painful procedure, with the limitation imposed by 
the presence of stool in the rectum, would not be in his best 
interests.

VA treatment records, to include examination reports, 
developed in late-1985 and 1986, show treatment on occasion 
for the veteran's service-connected pilonidal cyst of the 
perianal area.  There was no mention of hemorrhoids.

The veteran was also afforded VA examination in March 1988.  
The examination report shows, in pertinent part, that on 
endoscopic evaluation of the anal canal itself, the veteran 
had an extensive reaction at the level of the pectinate line 
and distally.  There was significant enlargement of external 
hemorrhoids at 2, 5, 7 and 11 o'clock, with irritability and 
friability noted in these masses.  There was no evidence of 
thrombosis noted at that time.  However, the examiner stated 
that significant discomfort attended the examination.  The 
diagnoses included external hemorrhoids with associated 
inflammatory response in the perianal area.

VA treatment records developed that the veteran was seen with 
a large, prolapsed, internal hemorrhoid on January 23, 1989.  
On January 27, 1989, he underwent a hemorrhoidectomy.  
Examination in February 1989 showed a lesion at 9 o'clock on 
the external rectum.  The veteran's stool was guaiac 
positive.  A March 1989 clinical record shows that there was 
still a small open-area at 9 o'clock, but the area was noted 
to be otherwise well healed.

VA and private treatment records, to include examination 
reports, developed between 1990 and 1994, show treatment of 
occasion for the veteran's service-connected pilonidal cyst.  
There was no mention of hemorrhoids.

In February 1996, the veteran presented testimony at a 
hearing at the VARO on the matter of service connection for 
hemorrhoids.  In August 1996, the veteran submitted a buddy 
statement from his in-service roommate in support of the 
service connection claim.

VA outpatient treatment records developed in1995 and 1996 
show that the veteran was seen with internal hemorrhoids in 
June 1996. 

In conjunction with the Board's February 1998 Remand Order, 
the veteran was afforded VA gastrointestinal examination in 
April 1998.  On inspection of the perianal area, the examiner 
noted that there was slight erythema.  There was no evidence 
of external hemorrhoids.  There was also no evidence of 
rectal or hemorrhoidal prolapse.  His sphincter tone was of 
good quality.  Small hemorrhoids were noted.  There was no 
evidence of significant scarring, and hemoccult was negative.  
The diagnoses included status postoperative hemorrhoidectomy 
with recurrence of internal hemorrhoids.  The examiner 
indicated that there was no evidence that the veteran's 
hemorrhoids were prolapsed, thrombosed or infected.  There 
was also no evidence of anal scarring following the 
hemorrhoidectomy.

A July 1998 statement of the veteran's spouse, a registered 
nurse, indicates that she has personally witnessed her 
husband's problems with hemorrhoids.  She noted that they are 
prolapsed on a daily basis, and only occasionally withdraw 
internally following intensive treatment and bedrest.  She 
further noted that there is frequently stool leakage and 
bleeding  requiring him to go to the bathroom and clean 
himself.  She indicated that the leakage has, over the years, 
contributed to several infections of the pilonidal cyst site 
due to the open raw flesh exposed there.  She further 
indicated that since the veteran underwent a hemorrhoidectomy 
in 1989, he has had very little change in his condition and 
has basically relapsed.  That is, he suffers from prolapsed 
hemorrhoids daily, anal leakage pain and discomfort, 
requiring frequent cleaning of himself and manually pushing 
swollen hemorrhoidal tissue back into the rectum (often with 
the need of bed rest to assist).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

With respect to the period prior to January 26, 1989, 
examination in September 1985 was limited, but, the 
hemorrhoidal area was painful.  When the veteran was examined 
in March 1988, he had large external hemorrhoids with 
associated inflammatory response.  In addition, tissues were 
consistent with frequent recurrences.  A few days prior to 
performance of the hemorrhoidectomy in January 1989, a large 
prolapsed internal hemorrhoid was shown.  The Board is 
satisfied that this evidence shows that prior to January 26, 
1989, the hemorrhoids were on occasion large, symptomatic and 
frequently recurrent, thereby more nearly meeting the 
criteria for a 10 percent rating under Diagnostic Code 7336.  
The evidence does not, however, show that there was 
persistent bleeding with secondary anemia or fissures 
associated with the hemorrhoids.  The leakage and bleeding 
noted by the veteran's spouse are not shown by the medical 
evidence to have been caused by the hemorrhoid condition.

With respect to the period from March 1, 1989, findings were 
principally of recurrent small internal hemorrhoids which 
were neither prolapsed, thrombosed or infected.  Such 
findings establish entitlement to no more than a 
noncompensable rating pursuant to Diagnostic Code 7336.  In 
reaching this conclusion, the Board has taken into 
consideration the statement from the veteran's spouse.  Again 
there is no medical evidence that the leakage and bleeding is 
caused by the hemorrhoidal condition, or that it is the 
hemorrhoidal condition that necessitates bedrest.  As to the 
daily occurrence of prolapsed hemorrhoids, even if conceded, 
their existence would not establish entitlement to a 
compensable rating in view of the absence of the other 
required criteria in the evidentiary record.





	(CONTINUED ON NEXT PAGE)




ORDER

An increased disability rating for dyshidrotic eczema of the 
hands and feet is denied.

Prior to January 26, 1989, a 10 percent disability rating for 
hemorrhoids is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

From March 1, 1989, a compensable rating for postoperative 
hemorrhoids is denied. 


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

